*303Opinion by
Lawrence, J.
It appeared that through inadvertence the attention of the court was not drawn to the fact that at the time the collector of customs transmitted the protest to the court all duties due on the importation had not been paid in accordance with section 515, Tariff Act of 1930 (19 U.S.C. § 1515). The case was accordingly restored'to the calendar, the defect cured, and the case was resubmitted on the record previously made. In accordance with oral stipulation of counsel that the article in question is chiefly used for agricultural purposes and that it is not specified by name in any of the dutiable provisions of the tariff act or in any modification thereof, the claim of the plaintiff was sustained.